THE THIRTEENTH COURT OF APPEALS

                                      13-20-00030-CV


                                  Adolfo Garcia Ybarra Jr.
                                            v.
                                   Warden Strong, et al.


                                    On Appeal from the
                       278th District Court of Walker County, Texas
                             Trial Court Cause No. 1828995


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

July 1, 2021